Case: 20-11000     Document: 00515922767         Page: 1     Date Filed: 07/01/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                          July 1, 2021
                                  No. 20-11000                          Lyle W. Cayce
                                                                             Clerk

   Edward Gallagher,

                                                             Plaintiff—Appellee,

                                       versus

   Colby Vokey; Colby Vokey PC, also known as Law Firm of
   Colby C Vokey PC, also known as Colby C Vokey PC,

                                                        Defendants—Appellants.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:19-CV-2196


   Before Clement, Haynes, and Wilson, Circuit Judges.
   Per Curiam:*
          Colby Vokey represented Edward Gallagher in criminal proceedings
   brought by the United States Navy. Their relationship deteriorated, and
   Gallagher terminated Vokey’s representation. Shortly thereafter, Vokey
   demanded payment for his services and, when Gallagher refused to pay,


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-11000     Document: 00515922767           Page: 2     Date Filed: 07/01/2021




                                    No. 20-11000


   invoked the arbitration clause in the Engagement Letter that Gallagher had
   purportedly signed. Vokey sued to compel arbitration; Gallagher sued
   separately for a declaratory judgment that he could not be compelled to
   arbitrate and that he did not owe Vokey any fees. The district court
   consolidated the cases and denied Vokey’s motion to compel arbitration.
   This interlocutory appeal followed. We now REVERSE and REMAND.
                        I. Facts and Proceedings
          This case arises out of Vokey’s representation of Gallagher in a high-
   profile war crimes case. Gallagher, a Navy SEAL who has since retired,
   learned in early 2018 that he was being investigated for serious violations of
   the law of armed conflict arising from his 2017 combat deployment to Iraq.
   Vokey and his firm, Colby Vokey PC, were known in the SEAL community
   for providing counsel through a non-profit, United American Patriots
   (“UAP”). Gallagher contacted Vokey, who helped him apply for funding
   through UAP’s “Warrior Fund” in April 2018.
          In September 2018, Gallagher was taken into custody pending trial.
   The parties do not dispute that Vokey met with Gallagher and his wife on
   October 10, 2018. Vokey met with Gallagher again on October 13, 2018, this
   time without Gallagher’s wife present, but with John Keagan Riley, an
   associate of Vokey’s, accompanying him.
          Vokey alleges that he presented Gallagher with a contract for
   representation (the “Engagement Letter”) containing the arbitration
   agreement at issue, that he explained the contract to Gallagher, and that
   Gallagher signed it. Gallagher, however, claims that he has no recollection of
   having seen or signed the document. He supports this claim by pointing to
   the date of his signature on the document—October 11, 2018—on which
   date, the parties do not dispute, Gallagher had no visitors. Vokey contends
   that the October 11 date is merely a typographical error.




                                         2
Case: 20-11000       Document: 00515922767           Page: 3     Date Filed: 07/01/2021




                                      No. 20-11000


          The relationship between Gallagher and Vokey eventually soured, and
   Gallagher terminated Vokey’s representation. Vokey presented Gallagher
   with bills for his services up to that point, which Gallagher contends should
   be UAP’s responsibility. Vokey invoked the arbitration agreement, but
   Gallagher, through new counsel, refused to participate in arbitration.
          Vokey sued in Texas State court to compel arbitration. Gallagher
   removed the case to the United States District Court for the Northern
   District of Texas and, that same day, filed a separate suit for declaratory relief
   to include, inter alia, declarations that the Engagement Letter was invalid,
   that Gallagher was not obligated to arbitrate, and that Gallagher did not owe
   Vokey any fees.
          The cases were consolidated, and Vokey moved to compel
   arbitration. 1 The district court, pointing to the date discrepancy and
   Gallagher’s claim that he does not remember signing the document, held that
   there was a genuine dispute over the validity of the Engagement Letter, and
   denied the motion to stay litigation and compel arbitration. Vokey appealed.
                            II. Standard of Review
          We review “de novo a district court’s ruling on a motion to compel
   arbitration.” Klein v. Nabors Drilling USA L.P., 710 F.3d 234, 236 (5th Cir.
   2013). “Arbitration is strictly ‘a matter of consent,’ and thus ‘is a way to
   resolve those disputes—but only those disputes—that the parties have agreed
   to submit to arbitration.” Granite Rock Co. v. Int’l Brotherhood of Teamsters,
   561 U.S. 287, 299 (2010) (first quoting Volt Info. Scis., Inc. v. Bd. of Trs. of
   Leland Stanford Junior Univ., 489 U.S. 468, 479 (1989); then quoting First
   Options of Chi., Inc. v. Kaplan, 514 U.S. 938, 943 (1995)). Thus, a court must


          1
              Although this appeal concerns only Vokey and his firm, Vokey’s co-counsel
   Phillip Stackhouse and UAP were also named as defendants before the district court.




                                            3
Case: 20-11000      Document: 00515922767            Page: 4    Date Filed: 07/01/2021




                                      No. 20-11000


   first “determine whether the parties agreed to arbitrate the dispute,” before
   considering “whether any federal statute or policy renders the claims
   nonarbitrable.” Will-Drill Res., Inc. v. Samson Res. Co., 352 F.3d 211, 214 (5th
   Cir. 2003) (internal quotation marks omitted). “When considering the first
   question, there are two considerations: ‘(1) whether there is a valid
   agreement to arbitrate between the parties; and (2) whether the dispute in
   question falls within the scope of that arbitration agreement.’” Id. (quoting
   Am. Heritage Life Ins. Co. v Lang, 321 F.3d 533, 538 (5th Cir. 2003) (Clement,
   J.)). The first question, whether an agreement exists, is a question for the
   court, to be answered by applying “ordinary contract principles.” Id.
   (internal quotation marks omitted).
          “[C]ourts generally . . . should apply ordinary state-law principles that
   govern the formation of contracts” when deciding whether an agreement to
   arbitrate exists. First Options of Chi., Inc., 514 U.S. at 944. Because the parties
   agree that this dispute arises under Texas law, we will be guided by Texas
   contract law in determining whether the parties had an agreement to
   arbitrate.
                                 III. Discussion
          The quantum of evidence required to prove or disprove the existence
   of an agreement to arbitrate is not entirely clear in this Circuit. See Dillard v.
   Merrill Lynch, Pierce, Fenner & Smith, Inc., 961 F.2d 1148, 1154 (5th Cir. 1992)
   (“Our caselaw has not established the precise showing a party must make.”);
   Jackson v. Royal Caribbean Cruises, Ltd., 389 F. Supp. 3d 431, 443 (N.D. Tex.
   2019) (“[T]he [Fifth] Circuit has never discussed the appropriate standard
   for a district court to apply when considering a motion to stay or compel
   arbitration” where the formation of an agreement is disputed (internal
   quotation omitted)). We are guided by the text of the Federal Arbitration Act
   (“FAA”), which directs the court to:




                                           4
Case: 20-11000      Document: 00515922767           Page: 5     Date Filed: 07/01/2021




                                     No. 20-11000


          hear the parties, and upon being satisfied that the making of the
          agreement for arbitration or the failure to comply therewith is
          not in issue . . . make an order directing the parties to proceed
          to arbitration in accordance with the terms of the
          agreement. . . . If the making of the arbitration agreement . . .
          be in issue, the court shall proceed summarily to the trial
          thereof.
   9 U.S.C. § 4. The parties do not dispute that Gallagher refused to participate
   in arbitration; they dispute only whether Gallagher agreed to arbitrate in the
   first place. The question for us, therefore, is whether the making of an
   agreement to arbitrate is “in issue.”
          Several of our sister Circuits apply the summary judgment standard of
   Rule 56—a party resisting arbitration must produce enough evidence to
   create a genuine dispute of material fact as to whether the parties agreed to
   arbitrate. See, e.g., Century Indem. Co. v. Certain Underwriters at Lloyd’s,
   London, 584 F.3d 513, 528 (3d Cir. 2009); Aliron Int’l, Inc. v. Cherokee Nation
   Indus., Inc., 531 F.3d 863, 865 (D.C. Cir. 2008); Magnolia Cap. Advisors, Inc.
   v. Bear Stearns & Co., 272 F. App’x 782, 785–86 (11th Cir. 2008) (per
   curiam); Bensadoun v. Jobe-Riat, 316 F.3d 171, 175 (2d Cir. 2003); Tinder v.
   Pinkerton Sec., 305 F.3d 728, 735 (7th Cir. 2002).
          This Circuit has not articulated precisely what quantum of evidence
   is necessary to prove or disprove the existence of an agreement to arbitrate,
   but we have explained that “[t]he party resisting arbitration bears ‘the
   burden of showing that he is entitled to a jury trial under § 4 of the Arbitration
   Act.’” Dillard, 961 F.2d at 1154 (quoting Bhatia v. Johnston, 818 F.2d 418,
   422 (5th Cir. 1987)). Further, “the party must make at least some showing
   that under prevailing law, he would be relieved of his contractual obligation
   to arbitrate if his allegations proved to be true . . . [and] he must produce at
   least some evidence to substantiate his factual allegations.” Id. “To put the
   making of the arbitration agreement ‘in issue,’” a party is “required to




                                           5
Case: 20-11000        Document: 00515922767              Page: 6      Date Filed: 07/01/2021




                                         No. 20-11000


   ‘unequivocal[ly] den[y]’ that he agreed to arbitrate and produce ‘some
   evidence’ supporting his position.” Chester v. DirecTV, LLC, 607 F. App’x
   362, 363–64 (5th Cir. 2015) (per curiam) (alterations in original) (quoting
   T & R Enters., Inc. v. Cont’l Grain Co., 613 F.2d 1272, 1278 (5th Cir. 1980)).
   Although this “some evidence” standard may appear similar to the summary
   judgment standard predominant in our sister Circuits, we need not—and do
   not—decide whether the 9 U.S.C. § 4 standard in this Circuit is congruent
   with the summary judgment evidentiary standard of Rule 56. It is sufficient
   that, where competent evidence showing the formation of an agreement to
   arbitrate has been presented, § 4 requires a party resisting arbitration to
   produce some contrary evidence to put the matter “in issue.”
           Here, Gallagher has presented no such evidence. Although Gallagher
   insists that the only evidence supporting the formation of a contract is
   Vokey’s “self-serving” declaration, this argument is neither conclusive nor
   accurate. It is inconclusive because we have held that an uncontroverted
   affidavit, even when supplied by a party or a party’s employee, can establish
   the existence of an agreement to arbitrate. See, e.g., Banks v. Mitsubishi Motors
   Credit of Am., 435 F.3d 538, 540–41 (5th Cir. 2005). It is inaccurate because,
   in addition to two sworn declarations from Vokey himself, Vokey also
   provided a sworn declaration from a disinterested third party 2 and a copy of a
   signed contract.
           Since we look to Texas contract law to determine whether the parties
   had an agreement to arbitrate, the signed contract is particularly helpful for



           2
             Gallagher seeks to portray Riley’s declaration as an additional, self-interested
   party declaration, calling it “a declaration from [Vokey’s] associate.” But the declaration
   makes clear that Riley is no longer affiliated with Vokey—since the events at issue, he
   joined the Marine Corps and was a First Lieutenant on active duty when he made the
   declaration. He is neither a party to this case nor affiliated with Vokey’s firm.




                                               6
Case: 20-11000        Document: 00515922767              Page: 7       Date Filed: 07/01/2021




                                         No. 20-11000


   our analysis. “Texas courts have consistently held that ‘a party’s signature
   on a written contract is strong evidence that the party unconditionally
   assented to its terms.’” Bullock v. Am. Heart Ass’n, 360 S.W.3d 661, 666
   (Tex. App.—Dallas 2012, pet. denied) (quoting In re ReadyOne Indus., Inc.,
   294 S.W.3d 764, 769 (Tex. App.—El Paso 2009, no pet.)). 3 We derive further
   guidance on Texas law from Wright v. Hernandez, in which a Texas appellate
   court held that a signature—the authenticity of which had not been
   challenged—combined with an affidavit attesting to the authenticity of the
   signature based on personal knowledge was sufficient to prove the existence
   of an agreement to arbitrate. 469 S.W.3d 744, 752–53 (Tex. App.—El Paso
   2015, no pet.). The Wright Court further noted “that a party is not required
   to produce evidence to establish the genuine nature of a signature on an
   arbitration agreement in the absence of a sworn challenge to the signature.”
   Id. at 752. The signed Engagement Letter, combined with Vokey’s and
   Riley’s sworn declarations attesting to having personally witnessed Gallagher
   sign the document, are strong evidence that the contract is genuine.
           In response, Gallagher has produced no evidence whatsoever. It is
   axiomatic that “pleadings are not summary judgment evidence.” Wallace v.
   Tex. Tech Univ., 80 F.3d 1042, 1047 (5th Cir. 1996). Nor is a mere pleading
   sufficient to resist arbitration. Gallagher points us to his complaint, wherein
   he alleges that he has no recollection of having signed the Engagement
   Letter. 4 This is not competent evidence that he did not sign the Letter; even


           3
            Gallagher does not plainly deny that he signed or executed the contract. See Tex.
   R. Civ. P. 93. “In the absence of such a sworn plea, the instrument shall be received in
   evidence as fully proved.” Id.
           4
             Throughout his brief, Gallagher also implies that he had a preexisting contract
   with Vokey that would have been contradicted or supplanted by the Engagement Letter,
   hinting that this duplication is further evidence that the Engagement Letter is not genuine.
   However, the prior contract to which he points was between Gallagher and UAP, and it
   outlined the requirements for Gallagher to request Warrior Fund support from UAP. The




                                                7
Case: 20-11000       Document: 00515922767             Page: 8      Date Filed: 07/01/2021




                                        No. 20-11000


   if it were, there is an important conceptual difference between “I don’t
   remember” and “I didn’t sign it,” and the latter—backed by evidence—is
   what would be required to overcome Vokey’s proffer of a signed contract.
   Cf. Batiste v. Island Recs., Inc., 179 F.3d 217, 223 (5th Cir. 1999) (stating that
   a party’s “inability to remember signing [the contract] is not sufficient to
   raise a material issue as to the validity of the agreements” (internal citation
   omitted)).
          The district court was also persuaded by the date discrepancy (the
   contract was signed on the 13th, but Gallagher’s signature is dated the 11th).
   This is entirely explained by both Riley and Vokey in their declarations as a
   typographical error; Gallagher has produced no evidence to support an
   alternative explanation. In the absence of any evidence to the contrary, there
   is no reason to believe that this explanation is inaccurate or that the contract
   is inauthentic.
          This court’s holding in Chester v. DirecTV, L.L.C. is instructive. 607
   F. App’x 362. The Chester Court held that an employer had failed to prove
   the existence of an arbitration agreement where the employee produced an
   affidavit explaining not only that he did not remember signing such an
   agreement, but that he would not have done so absent a threat of termination
   and that he would certainly have remembered being threatened with
   termination. He concluded, unequivocally, that he was therefore “sure [he]
   did not sign an arbitration agreement.” Id. at 365. By contrast, Gallagher has
   not declared or even alleged his certainty that he did not sign an agreement



   only contract for legal services between Vokey and Gallagher in the record is the
   Engagement Letter. Additionally, contrary to Gallagher’s suggestion that the UAP
   contract stated that UAP would pay Vokey’s fees, it clearly recites that the UAP has the
   discretion to decide whether and how much to contribute. Nowhere does it state that
   Vokey’s fees will be limited to what the UAP pays.




                                              8
Case: 20-11000      Document: 00515922767            Page: 9   Date Filed: 07/01/2021




                                     No. 20-11000


   (he did not declare anything), he did not offer any supporting evidence to
   substantiate the allegation that not remembering was the same as not signing
   (for example, he did not claim that he would have refused to sign an
   arbitration agreement unless Vokey threatened to quit representing him and
   that he would have remembered such a threat), and, unlike the employer in
   Chester, Vokey was able to produce a signed document. The district court
   therefore erred when it “[took] no position on the validity of the engagement
   document.” Gallagher v. Vokey, No. 3:19-cv-2196, 2020 WL 5211065 at *3
   (N.D. Tex. Sept. 1, 2020). The uncontroverted evidence proved that the
   document was genuine and had been signed by Gallagher, so the court erred
   in failing to credit it as a genuine agreement.
          We turn, briefly, to the remaining portions of the arbitrability test and
   Gallagher’s arguments. Neither party seriously contests that this billing
   dispute falls within the terms of the agreement—nor could they. The
   extremely broad agreement includes “any matter related to this Agreement
   or the Firm’s professional relationship with the Client.” Because (1) there is
   a valid agreement to arbitrate and (2) the dispute falls within that agreement,
   the parties agreed to arbitrate. See Will-Drill Resources, Inc., 352 F.3d at 214.
   A court should next consider whether any federal statute or policy would
   render the claim nonarbitrable, but neither party points to any conflicting
   statute or policy, so there are no remaining barriers to arbitration. Id.
          Gallagher argues (in pleadings) that, if he signed the contract, he was
   fraudulently induced into doing so. He does not, however, “state with
   particularly the circumstances constituting fraud or mistake,” as required by
   Fed. R. Civ. P. 9(b). He does not identify any information that Vokey
   should have provided or that was inaccurate. The contract, including the
   arbitration clause, is very clear in its terms. Under Texas contract law, courts
   “have always presumed that a party who signs a contract knows its
   contents.” In re Bank of America, N.A., 278 S.W.3d 342, 344 (Tex. 2009)



                                           9
Case: 20-11000       Document: 00515922767              Page: 10      Date Filed: 07/01/2021




                                         No. 20-11000


   (internal quotation marks omitted); see also ReadyOne Indus., Inc. v. Flores,
   460 S.W.3d 656, 668 (Tex. App.—El Paso 2014, pet. denied) (“[A] person
   who signs a contract is presumed to have read and understood the contract
   unless he was prevented from doing so by trick or artifice.”).
           Gallagher’s allegations amount to a concern that a defendant, relying
   on his lawyer, may incautiously sign anything placed in front of him. But we
   need not take any position on the firmness with which we would anticipate
   Chief Petty Officer Gallagher to withstand undue pressure from his lawyer,
   since Gallagher has not alleged that Vokey pressured him in any meaningful
   manner. Without any allegation as to any specific misrepresentation Vokey
   made to induce Gallagher to sign the contract, any hint as to what information
   Gallagher did not receive that he should have, or any evidence to contradict
   the sworn declarations establishing that the Engagement Letter was fully
   explained to Gallagher before he signed it, the arbitration clause is
   enforceable. 5
                                    IV. Conclusion
           Vokey provided adequate evidence to establish that he and Gallagher
   had entered into an enforceable arbitration agreement and that their billing
   dispute fell within the scope of that agreement. Gallagher produced no
   evidence to contradict the enforceability of the agreement or put the
   formation of an agreement “in issue.” The district court erred in denying
   Vokey’s motion to compel arbitration, so we REVERSE and REMAND.




           5
            To the extent there remain arguments about the validity of the contract, they are
   reserved to the arbitrator, upon whom we place no limitations as to what issues they may
   or may not consider.




                                              10